              Case 2:19-cr-00134-JAM Document 32 Filed 05/12/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-134-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   JOSE MANUEL NAVARRO,                               DATE: June 16, 2020
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17          This case was previously set for a status hearing on May 12, 2020. On April 22, 2020, citing the

18 Court’s General Orders addressing the COVID-19 pandemic, the Court continued this hearing until June

19 16, 2020 at 9:15 a.m. For the reasons set forth below, the parties now request to exclude time between

20 the May 12, 2020 and June 16, 2020.

21          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

22 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

23 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

24 address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00134-JAM Document 32 Filed 05/12/20 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

26 continuance must be “specifically limited in time”).

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00134-JAM Document 32 Filed 05/12/20 Page 3 of 4


 1                                                STIPULATION

 2         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4         1.       By previous order, this matter was set for status hearing on May 12, 2020. On April 22,

 5 2020, the Court continued the case to June 16, 2020 at 9:15 a.m., citing the Court’s General Orders

 6 addressing the COVID-19 pandemic.

 7         2.       By this stipulation, defendant now moves to exclude time between May 12, 2020, and

 8 June 16, 2020, under Local Code T4.

 9         3.       The parties agree and stipulate, and request that the Court find the following:

10                  a)     The government has represented that the discovery associated with this case

11         includes law enforcement reports, photographs, and several hours of audio and video recordings.

12         Much of this discovery is in the Spanish language. All of this discovery has been either

13         produced directly to counsel and/or made available for inspection and copying.

14                  b)     On March 16, 2020, the Court approved the defendant’s request to substitute Mr.

15         Victor Sherman and Mr. David W. Dratman as the defendant’s new attorneys of record, in place

16         of the defendant’s previous counsel.

17                  c)     Counsel for defendant desire time to review the existing discovery in this case,

18         consult with their client, discuss potential resolutions with their client, and otherwise prepare for

19         trial.

20                  d)     Counsel for defendant believes that failure to grant the above-requested

21         continuance would deny him/her the reasonable time necessary for effective preparation, taking

22         into account the exercise of due diligence.

23                  e)     The government does not object to the continuance.

24                  f)     Based on the above-stated findings, the ends of justice served by continuing the

25         case as requested outweigh the interest of the public and the defendant in a trial within the

26         original date prescribed by the Speedy Trial Act.

27                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28         et seq., within which trial must commence, the time period of May 12, 2020 to June 16, 2020,

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00134-JAM Document 32 Filed 05/12/20 Page 4 of 4


 1          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 2          because it results from a continuance granted by the Court at defendant’s request on the basis of

 3          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 4          of the public and the defendant in a speedy trial.

 5          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9

10   Dated: May 12, 2020                                      MCGREGOR W. SCOTT
                                                              United States Attorney
11

12                                                            /s/ ADRIAN T. KINSELLA
                                                              ADRIAN T. KINSELLA
13                                                            Assistant United States Attorney
14

15   Dated: May 11, 2020                                      /s/ DAVID W. DRATMAN
                                                              DAVID W. DRATMAN
16
                                                              Counsel for Defendant
17                                                            JOSE MANUEL NAVARRO
                                                              (as authorized May 11, 2020)
18

19

20

21
                                            FINDINGS AND ORDER
22
            IT IS SO FOUND AND ORDERED this 12th day of May, 2020.
23

24                                                         /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
25                                                     UNITED STATES DISTRICT COURT JUDGE

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
